In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-401 CV

____________________


IN RE COMMITMENT OF BRUCE MCCAIN




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-10-07757 CV




MEMORANDUM OPINION 
	We received notice of appeal filed September 18, 2006.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  In his response, the appellant
conceded that the notice of appeal was filed late but requested an out-of-time appeal.  The
judgment was signed on May 24, 2006.  A motion for new trial was timely filed on June 23,
2006.  A notice of appeal was mailed September 8, 2006, and was filed on September 18,
2006, more than 90 days from the date the judgment was signed and outside the period of
time for which an extension of time to file notice of appeal may be granted.  See Tex. R. App.
P. 26.1, 26.3.  The Court finds appellant failed to timely perfect an appeal.  The Court further
finds that it lacks jurisdiction over this appeal.  Accordingly, the appellant's motion to
continue the appeal is denied and the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
								        STEVE McKEITHEN
									     Chief Justice

Opinion Delivered October 26, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.